Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ta-C film forming apparatus in claims 1, 3 which has been interpreted to include a process chamber, a filter and a source/cathode target  and equivalents thereto as set forth in para. 27; and a transportation apparatus in claims 1 and 3 which has been interpreted as many driven rollers or a linear motor with a magnetic screw or a rack and pinion with a linear motor and equivalents thereto as set forth in para. 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a radical process apparatus in claims 1 and 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 14, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0185986 to Ma et al. in view of AAPA, U.S. Patent Pub. No. 2015/0024142 to Nagata, U.S. Patent No. 2012/0223048 to Paranjpe et al., U.S. Patent Pub. No. 2015/0024609 to Milligan et al.
Regarding claims 1 and 2:  Ma et al. disclose a vacuum process apparatus substantially as claimed and comprising:  a ta-C film forming apparatus configured to form a surface protective layer made of a ta-C film on a substrate (Fig. 5, 515); a radical process apparatus configured to perform a radical process of causing radicals to react with the surface protective layer; and a transportation apparatus (implicitly provided and capable of the claimed function such that it is considered an equivalent) configured to transport the substrate in the holder from ta-C film forming apparatus to the radical process apparatus without exposing to atmosphere.  Also see Figs. 1C and 2 which illustrate the ta-C protection layer.  The ta-C protection layer improves bonding with a future deposited lubricant layer (see, e.g., para. 30).  The ta-C film formation chamber and the radical process chamber are sequentially arranged toward the transportation direction of the substrate in the order named.
Examiner notes that the courts have ruled the following regarding intended use, wherein the process performed on the article worked upon is considered intended use when there is no implicitly or explicitly claimed structure that precludes such an interpretation:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding the construction of the film formation chamber, AAPA, also disclose a film forming apparatus comprising a chamber, a filter and a cathode target which would render the features of the film forming apparatus obvious.   See, paras. 5 and 6 of the specification (Shi, USP 6,031,239).
However, the complete structural construction of the radical process chamber, which is considered a structural detail of the claimed apparatus is not detailed as claimed.  Additionally, the details of the layer deposited in the ta-C film forming chamber and subsequently worked upon in the radical process chamber, which is not considered a structural detail of the claimed apparatus, but rather details related to an intended use of the apparatus and features of the article worked upon, are not completely detailed as claimed.  Regardless manipulation and/or provision of both of these features is known in the art.  
For example, Nagata et al. is presented as it teaches a ta-C surface protective layer for a magnetic recording medium is configured to contain a low sp3 bonding ratio layer and a high sp3 bonding ratio layer formed thereon (see, e.g., paras. 39-66, 85-88), wherein a radical process is applied to the low sp3 layer (implicitly in a radical process chamber) (see, e.g., paras. 67-69, 89) for the purpose of improving bonding with a future deposited lubricant layer (see, e.g., paras. 6-15).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have explicitly provided the apparatus of Ma et al. capable/configured to  form a ta-C layer containing a low sp3 bonding ratio layer and a high sp3 bonding ratio layer formed thereon in the modified film forming chamber and to have used the radical processing chamber capable of post processing the low sp3 bonding ratio layer for the purpose of improving bonding with a future deposited lubricant layer as taught by Nagata et al.

Additionally, Ma fails to specifically disclose a layout of the overall apparatus as claimed or the radical process apparatus comprising a first radical process apparatus and a second radical process apparatus, wherein each of the first radical process apparatus and the second radical apparatus includes:  a radical generator configured to generate radicals from a process gas, and a radical introduction path configured to introduce radicals generated by the radical generator into the radical process chamber, in Figs. 4, 12 and 20-21.  

Paranjpe et al. also disclose a vacuum process apparatus comprising:  a plurality of chambers (e.g., corner chambers, “Etch”, “Cool”, “Fill”, “Planarize A & B” and “Overcoat”) (see, e.g., paras. 37, 50-58, 114-115, 168) each configured to perform a predetermined process with respect to a substrate, connected in an endless rectangular form, the plurality of chambers include a direction changing chamber arranged at a position of a corner of the rectangular form to change a transport direction of the substrate; a holder (multi-disk carrier [MDC]) configured to hold the substrate in a direction perpendicular to a ground and in a state in which a first surface and an opposing second surface of the substrate are processable by a first process apparatus and a second process apparatus in each chamber; and a transportation apparatus (see, e.g., para. 50 and 55-56) configured to transport the substrate in the holder between the plurality of process chambers without exposing the substrate to atmosphere (see, e.g., para. 168).
The plurality of chambers may include a direction changing chamber (e.g. see top left chamber in Fig. 20 and para. 114) arranged at a position of a corner of the rectangular form to change a transport direction of the substrate; and a plurality of chambers capable of carbon protective film formation and/or radical processing depending on desired intended use each having first and second process apparatus to process opposing faces of an article being worked upon (see, e.g., Figs. 12 and 20-21, abstract, paras. 37, 53-58 and 115).  
Examiner notes that the plurality chambers are provided as “universal process modules”, which as disclosed are chambers that can be configured for a process as desired (again, see, e.g., paras. 53-58), wherein the process performed is considered intended use when there is no claimed apparatus structure that precludes such an interpretation.  Examiner also notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
While Paranjpe et al. do disclose provision of remote plasma sources and requisite gas delivery systems (see, e.g., paras. 53-58), Paranjpe et al. fail to disclose all details of each of the first radical process apparatus and second radical process apparatus, for example, a radical generator configured to generate radicals from a process gas or a radical introduction path configured to introduce radicals generated by the radical generator into the radical process chamber. 
Again, note that Paranjpe et al. teach that the aforementioned process chambers are constructed as universal process chambers and may perform a variety of processes, including deposition, etching and remote plasma processing.  Additionally, Paranjpe et al. teach that the number of chambers and the vacuum level within each chamber are determined by throughput, cleanliness and intra-station cross contamination requirements (paras. 53-59).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided modified Ma et al. configured in an endless shape with direction changing chamber and with universal processing chambers capable of processing opposing surfaces of an article worked upon by a first and second radical process apparatus having a remote radical generator and a radical introduction path as disclosed by Paranjpe et al.
As detailed above, Paranjpe et al. generally disclose the first radical process apparatus and the second radical process apparatus for processing opposing sides have a substrate.  To supplement, Milligan et al. disclose a radical process apparatus comprising a radical process chamber (see, e.g., Figs. 14, 22/24) in which a substrate is arranged; a plurality of radical generators (76 at 58 and 76 at 60) configured to generate radicals from a process gas, and a single radical introduction path (32) configured to introduce the radicals generated by the plurality of the radical generators in to the radical process chamber for the purpose allowing a substrate to be processed by selectively receiving excited precursors (i.e. radicals) activated in separate remote plasma generating zones  (also see, e.g., para. 41).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided modified Ma et al. having the first and second radical process apparatus each having a plurality of radical generators configured to generate radicals from a process gas, and a single radical introduction path  configured to introduce the radicals generated by the plurality of the radical generators in to the radical process chamber in order to allow  a substrate to be processed by selectively receiving excited precursors (i.e. radicals) activated in separate remote plasma generating zones  as taught by Milligan et al.
Regarding the limitation, “wherein the radical process apparatus is configured to simultaneously perform both improving of a quality of the low sp3 bonding layer and etching in the radical process”, this is considered intended use, wherein the intended use can be accomplished by manipulating gases applied to the substrate as well as various other processing parameters such as processing time and amount of radicals supplied during the processes at issue.  None of these represent structural features that appear to define over the prior art of record.  The courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding the limitation, “wherein the plurality of radical generators are capable of alternately supplying the radicals to the radical process chamber every time one tact time elapses”, this is considered intended use, wherein the intended use can be accomplished by manipulating gases applied to the substrate as well as various other processing parameters such as processing time and amount of radicals supplied during the processes at issue.  None of these represent structural features that appear to define over the prior art of record.  Note:  valves disclosed in Milligan et al. would render it capable of the intended use of alternate supply.  The courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

With respect to claim 5, in modified Ma et al., the transportation apparatus is integrally formed (i.e. connected) with the radical process apparatus and the ta-C film forming apparatus.  
With respect to claims 7-9, which are drawn merely to the identity of a process gas, again, as noted above, the courts have ruled that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 14, the radical process apparatus is capable of processing a plurality of substrates held in a direction perpendicular to the ground using the aforementioned MDC of Paranjpe et al. (see figures and accompanying text).
In Milligan et al., the radical process chamber comprises a gas rectification plate (26) to uniformly irradiate radicals to the first surface and the second surface of the substrate (as shown by arrows).
With respect to claim 24, regarding the limitation, “wherein a thin film thickness of the surface protective layer after the radical treatment is thinner than a film thickness of the surface protective layer before the radical treatment”, this is considered intended use, wherein the intended use can be accomplished by manipulating gases applied to the substrate as well as various other processing parameters such as processing time and amount of radicals supplied during the processes at issue.  None of these represent structural features that appear to define over the prior art of record.  The courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-9, 14, 16 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that “transportation apparatus” should not be interpreted under 35 USC 112(f), Examiner refers Applicant to the acceptable pathways for traversing such an interpretation.  Merely stating disagreement is not one of them.  See para. 10 of the OA above.  Furthermore, if Applicant insists on taking the opinion that what is set forth in the specification and relied upon in interpreting the claim limitation at issue is not the whole of what can be considered “a transportation apparatus”, then Examiner reserves the right to set forth other issues and rejections with respect to the claim construction where Applicant has chosen to use a nonce term in combination with functional language.  Examiner also notes that the claim interpretation also includes “and equivalents thereto”.  Finally, Examiner encourages Applicant to reference the MPEP for proper “incorporation by reference”.

Allowable Subject Matter
Claims 3-4, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Although each of the claimed structural features is individually known in the prior art as set forth in previous office action.  The prior art of record does not fairly suggest the combination of structural elements as claimed.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2010/013017 discloses a remote plasma processing apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716